Contrary to the appellant’s contentions, the jury verdict finding that the plaintiff Jason Arroyo sustained a serious injury under the 90/180-day category of Insurance Law § 5102 (d) was legally sufficient, as it was supported by a valid line of reasoning and permissible inferences (see Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]). The jury verdict was not contrary to the weight of the evidence, as it was based on a fair interpretation of the evidence (see Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995]). Moreover, the jury award for past pain and suffering was not excessive and did not deviate materially from what would be considered reasonable compensation under the facts of this case (see CPLR 5501 [c]). Rivera, J.E, Dickerson, Chambers and Austin, JJ., concur.